DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the communication filed on 06/28/2019; claim(s) 1- 25 is/are pending herein; claim(s) 1, 7, & 13 is/are independent claim(s).
This application claims priority benefits to U.S. Provisional Application No. 62/619,528, filed January 19, 2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poplawski et al. [Poplawski] (US 20180074471 A1) in view of Klein et al. [Klein] (US 20150148963 A1).

Regarding claim 1, Poplawski teaches an intelligent control system [system of fig. 1] for a heating, ventilation, and air conditioning 5(HVAC) system [“an HVAC system 211 or other heating or cooling system”], the intelligent control system comprising: ([0012])
a control node [“thermostat 1” like 210 shown in figs. 1-2 whose “configuration data regarding file operation” is transmitted to a mobile device] configured to control [“thermostat controls an HVAC system 211 or other heating or cooling system”] one or more HVAC system components [components of the system 211 that generates heated or chilled air] (figs. 1-2, [0012-0013]); and 
at least a first network node [fig. 1, 1mobile device 10 of Poplawski] coupled to communicate with the control node, the first network node configured to:
- retrieve [fig. 2 shows the data/objects (as part of the “configuration data regarding file operation”) of the thermostat 210 are provided to the mobile device 10 via router 220], via a user interface [display of the mobile device] at the at least a first network node [Fig. 1, phone 10 which can be “mobile device, such as a smartphone 10 includes a screen 15”], objects [data including “configuration data” which includes “mode and function settings… configuration settings and internet communication settings” that are “stored in a memory location within the thermostat”] configured 10at the control node, each object defining one or more configuration parameters [“Configuration data” of para. 0021 defines not only the settings of the thermostat, but also the settings of the components that are under control of the thermostat because these settings will impact how the other components under the control of the thermostat operate. For example, “discharge temperature” defines configuration thresholds/parameters for the heating/cooling coil(s) which are under control of the thermostat. The change in the “configuration data” causes changes to the HVAC components] for at least one of the HVAC system components ([0012-0013, 0021-0022]); 
- configure [“Mobile devices 10, 318 may be used to supplement the operation as described in this system and may be used to alter the configuration data or configuration settings of any of the thermostats 210”. Configuring of the settings of the thermostat means also causing to configuring settings of at least a second network node] at least a second network node [one or more equipments of the HVAC system 211 shown in fig. 1 under control of the thermostat 1] using at least one of the retrieved objects (fig. 1, [0012, 0024]).
Poplawski is directed to using a first network node (mobile device 10) to quickly and accurately supplement transmitting and editing of the configuration parameters (objects configured at the thermostat 1) to other thermostats (fig. 2, [0002]).
However, Poplawski does not explicitly teach the altered configuration data (e.g., for one of the components of the HVAC system 211) are transmitted back to the control node (source thermostat 1) although the fig. 2 shows mobile device 10 having bidirectional communication with the thermostat 1 and the configuration is provided to report configuration of the at least a second network node at the control node.
Klein is directed to allowing changing of the configuration of a control node [thermostat 18] using a mobile device 62 (Fig. 2). Specifically, Klein teaches of at least a first network node [“wireless devices 62” having a “remote virtual user interface 108”, analogous to Poplawski’s mobile 10 and its interface] coupled to communicate with the control node [thermostat 10 shown in figs. 2- 3], the first network node configured to configure [“inputs include changes to the existing control algorithm… configuration changes, and/or changes] at least a second network node using at least one of the retrieved object and report [“number of operating modes and the operating parameter settings associated with each of the operating modes may be established locally through a user interface, and/or through an external web service and delivered to the HVAC controller”] configuration of the at least a second network node [one of more equipments 6… transmit at least a portion of the updated control algorithm over the second network 58 to the HVAC controller 18] at the control node (Figs. 2- 3, [0039-0041, 20043]).
 It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (1) combine the teachings of Klein and Poplawski because they both related to accessing configuration parameters of a control node (thermostat) using 

Regarding 2, Poplawski in view of Klein further teaches the intelligent control system of claim 1, wherein the at least a first network node is a handheld mobile device [“application is loaded on the mobile device 10”] having a commissioning tool [“application”/ app used to control the thermostat] installed thereon, the commissioning tool configured to use the retrieved objects to configure the at least a second network node [configuring the thermostat also configures the second network node] (Poplawski, [0025]).  
Regarding 3, Poplawski in view of Klein further teaches the intelligent control system of claim 2, wherein the commissioning tool uses a workflow [jobs being performed by the mobile device such as changing settings] to configure the at least a second network node, the workflow being based on the retrieved objects (Poplawski, [0024] & Klein, [0042]).  
25 Regarding 4, Poplawski in view of Klein further teaches the intelligent control system of claim 3, wherein the workflow includes one of the following: an airflow balancing workflow, an I/O checkout workflow, and an object [checking/browsing the 
Regarding 5, Poplawski in view of Klein further teaches the intelligent control system of claim 1, wherein the at least a second network 30node is a terminal control unit [working unit(s) like “one or more HVAC components 6” (of Klein) of the HVAC system under control of the thermostat] of the HVAC system, the terminal control unit including one of the following: a VAV controller, a fan coil controller, and a heat pump controller [“heat pump systems”] (Fig. 1 of Poplawski and Klein, [0015]).
Regarding 6, Poplawski in view of Klein further teaches the intelligent control system of claim 1, further comprising a room sensor [“wired or wireless sensors” and/or EIM 34] configured to monitor a room climate and coupled to communicate with the at least a second network node, the room sensor further configured to receive a wireless adapter that allows the room sensor to communicate with the at least a first network node (Poplawski, [0019], Klein, [0021]).

Claim(s) 7- 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergman [Bergman] (US 20150159899 A1).

Regarding claim 7, Bergman teaches a method for intelligent commissioning of a heating, ventilation, and air conditioning (HVAC) system [“illustrative HVAC system 4 of FIG. 1”] having one or more HVAC system components [“one or more HVAC components 6,… a furnace, a heat pump… damper, a valve, and/or the like”], the method comprising: ([0100]);
prompt the user to open the application program code”] to activate a selected HVAC persona [“login into the user account”] at a first network node [“user's remote device 62” having an app and a virtual user interface to control the HVAC controller 18, wherein a mobile device 900 shown in fig. 20A is an example (see para. 0291) of the device 62 shown in fig. 2 and discussed in ¶0110] in 10the HVAC system and issuing an activation code [fig. 21 shows requiring to enter password and/or username] to the first network node for activating the selected HVAC persona ([0108, 0291, 0306, 0313]); 
detecting [“the application program code executed by the remote device 62 may be programmed to periodically poll the HVAC controller… information about the auto changeover feature”], at the first network node [fig. 19D shows detecting of the fan node], at least a second network node in the HVAC system ([0271, 0288], fig. 2);
15configuring [configuration information is entered by the user in S940 of fig. 20C, wherein “the accepted configuration information may include HVAC equipment configuration and/or comfort settings” and “configuring the newly installed HVAC controller 18” in fig. 66 for the newly installed thermostat; “the user may adjust and select the temperature setpoint values 1842, 1844 for heating and/or cooling”] via the first network node, the at least a second network node using the selected HVAC persona ([30274, 0303, 0365, 0367]);
validating [accepting at 942 of fig. 20C and/or fig. 69 has message 1858 that allows to validate the configuration by the user using the mobile device], at the accepted configuration information is transmitted from the wireless mobile device 922 to the HVAC controller 920”], via the first network node, validation of the configuring at a control node [“the HVAC controller(s) 18”] ([0101, 0298, 0303, 0369]).  
Since the above citations are not from the same embodiments and drawings of Bergman, one can argue that Bergman does not necessarily anticipate the invention of this claim. However, since Bergman further states, inter alia, “intention is not to limit aspects of the disclosure to the particular illustrative embodiments described. On the contrary, the intention is to cover all modifications, equivalents, and alternatives falling within the spirit and scope of the disclosure” (para. 0094), the invention of this claim would be obvious to PHOSTA. See MPEP 2144.01, Implicit Disclosure, “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom”. 

Regarding claim 8, Bergman teaches/suggests the method of claim 7, wherein configuring the at least a second network node comprises retrieving [“poll the HVAC controller for selected information about the use of specific features”], at the first network node, objects configured at the control node, the objects being authorized to be retrieved using the selected HVAC persona ([0288, 0402]).
 25 Regarding claim 9, Bergman teaches/suggests the method of claim 7, wherein the selected HVAC persona includes one of the following: a technician [user that is registered to remove the thermostat and make changes], a flow balancer, and an electrician ([0306, 0316]).  
Regarding claim 10, Bergman teaches/suggests the method of claim 7, further comprising reporting [“controller 926 is configured to accept the configuration information from the mobile device 922”] at the control node via the first network node that the selected HVAC persona has been activated at the first network 30node ([0298, 0306, 0313]).  
Regarding claim 11, Bergman teaches/suggests the method of claim 7, wherein receiving the request to activate a selected HVAC persona comprises receiving the request at an activation portal [“prompt screen 1010” of fig. 21] (Fig. 21, [0306]).  
Regarding claim 12, Bergman teaches/suggests the method of claim 7, further comprising issuing training materials to the first 5network along with the activation code, the training material [“display an additional screen including detailed information about the current step of the installation phase, sometimes including a video demonstration”] geared specifically for the selected HVAC persona ([0317]).  

Claim(s) 13- 17, 19, 21, & 23- 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narain et al. [Narain] (US 20170082993 A1).

Regarding claim 13, Narain teaches a method [“the systems and methods of the present invention”, e.g., method of fig. 6B] for configuring a heating, ventilation, and air conditioning (HVAC) system [“HVAC system 100” of the building shown in fig. 1 having multiple zones and zones controllers and associated equipments], comprising: ([0041, 0043, 0151]);
fig. 6A shows that the mobile device is communicatively connected with controller like controller 612/712] a connection between a voice-enabled commissioning tool [“4mobile device” like device item 606/706] and a control system [controller 612 which can be “equipment controller (FEC), a supervisory controller, a zone controller, or any other type of controller”, para. 0098] of the HVAC system ([0108]); 
detecting [“the control interface allows the user to monitor and control building equipment”] at least one component [HVAC Equipment like item 614/514 which can “include any number and/or type of HVAC devices… chillers, heat recovery chillers, cooling towers… all of the equipment of HVAC system 100”] of the HVAC system to configure [detecting the location and the responsible equipment that needs setting adjusted via the “control interface” of the mobile device] using the voice- enabled commissioning tool ([0039, 0099, 0106, 0135]); 
providing [user entering commands to change settings via the user interface of the mobile device] for configuring the at least one selected component on the 15voice-enabled commissioning tool, wherein the instructions are based on the type [the settings of responsible equipment is requested to change rather than changing settings of all equipments of the HVAC system 100] of the at least one selected component ([0039, 0134, 0138]); 
measuring [“controller 612 provides other types of location-specific measurements to mobile device 606”] one or more parameters associated with the at sensors of the building space like 608/708] based on the provided instructions ([0105], Figs. 6A -7);
 determining, on the voice-enabled commissioning tool, if the one or more 20measured parameters are acceptable and in response to determining that at least one of the one or more measured parameters is not acceptable, adjusting one or more portions of the HVAC system using the voice- enabled commissioning tool ([0106], Claim 2, Figs. 6A and 7 shows that the user 610 can change the configuration/operation of the HVAC equipment via the controller 612 until the user finds the measured parameters from the sensors 608/708 acceptable).
Although Narain teaches all elements of the claim as outlined above, it can be argued that the cited portion of the Narain are from different embodiments/drawings and hence Narain may or may anticipate the claim 13. However, since Narain also states, inter alia, “only a few embodiments have been described in detail in this disclosure, many modifications are possible” (para. 0151) and “the order of the steps may differ from what is depicted”) the invention of the claim would be obvious to PHOSITA. 
  
Regarding claim 2514, Narain teaches/suggests the method of claim 13, wherein adjusting one or more portions of the HVAC system includes:
 receiving, at an input of the HVAC system control system, a control signal [“setpoints” provided via the MAP gateway 616 to the controller 612] generated by the voice-enabled commissioning tool, the control signal indicating the one or more portions of the HVAC system to be adjusted by the HVAC system control system 30and adjusting 
  
Regarding claim 2515, Narain teaches/suggests the method of claim 13, wherein the one or more portions of the HVAC system are adjusted based on the one or more measured parameters (Fig. 6A, [0107, 0112]).  
Regarding claim 2516, Narain teaches/suggests the method of claim 15, further comprising 5measuring the one or more parameters, and adjusting the one or more portions of the HVAC system based on the one or more measured parameters, until it is determined that the one or more measured parameters are acceptable (Fig. 6 & 7 clearly show (bidirectional arrows) that user 610 can continue to adjust the settings after viewing the measurements at S656 of fig. 6B until he/she is satisfied).  
Regarding claim 2517, Narain teaches/suggests the method of claim 13, wherein measuring one or more parameters associated 10with the at least one selected component, includes: communicating the one or more measured parameters [“control interface may include one or more of the measured values and/or setpoints associated”] to the voice-enabled commissioning tool ([0105]).   
Regarding claim 2519, Narain teaches/suggests the method of claim 13, wherein determining if the one or more measured 20parameters are acceptable, includes: 
comparing [user reading the setting and measured values and analyzing if further adjustments are required or not] the one or more measured parameters to respective configuration values and determining if the one or more measured parameters are within [user checking on the display of the mobile device whether setpoints and 
30 Regarding claim 2251, Narain teaches/suggests the method of claim 13, wherein the at least one selected component is one of a fan coil controller, a heat pump controller and a VAV box controller, further comprising 29WO 2019/144021PCT/US2019/014317 customizing the instructions to use voice commands that are specific to the fan coil controller, the heat pump controller or the VAV box controller ([0099]).  
Regarding claim 2325, Narain teaches/suggests the method of claim 13, wherein the sensor is connected to the HVAC system control system and configured to communicate measurements of the one or more 10parameters wirelessly to the HVAC system control system ([0096-0097]).  
Regarding claim 2425, Narain teaches/suggests the method of claim 13, further comprising fixedly securing the sensor in place over an air vent, wherein the measuring of one or more parameters is performed automatically without human intervention ([0008, 0097-0098]).  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narain in view of Chang et al. [Chang] (US 20170051932 A1).
Regarding claim 18, while Narain teaches communicating the one or more measured parameters the voice-enabled commissioning tool as discussed above in claim 17, it still does not teach such communicating to include audibly communicating the one or more measured parameters to the voice-enabled commissioning tool.
Chang teaches of using a commissioning tool [mobile device 120, para. 0015, analogous to Narain’s mobile device] utilized to measure and record various information of pluralities of the HVAC components 106 ([0020- 0021]). Specifically, Chang teaches a method comprising: 
measuring one or more parameters [“obtain the information associated with component 106 and provide the information to computing device 120”, para. 0026] associated with the at least one selected component and communicating the one or more measured parameters to the voice-enabled commissioning tool, wherein the communicating includes audibly [“wireless interface 124 can receive a voice communication 108 from (e.g., spoken by) user 102”] communicating the one or more measured parameters to the voice-enabled commissioning tool (Fig. 1, [0016-0017, 0025-0026]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Chang and Narain because they both related to measuring operating parameters of the HVAC components using a mobile phone and modify the system of Narain to audibly communicate the one or more measured parameters to the mobile device as in Chang. Doing so the user of the Narain himself/herself can test the HVAC components and transmit the sensor data (detected during testing) on the mobile phone without having to constantly go (e.g., walk) back and forth between the mobile device and the location of the HVAC component (Chang, [0008]).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narain in view of Meitl et al. [Meitl] (US 20170181254 A1).
Regarding claim 20, Narain is silent on specifying storing the provided instructions for configuring the at least one selected component for configuring are at stored directly on the commissioning tool/mobile device itself.  
Thus, Narain does not teach the instructions are stored on a memory device associated with the voice-enabled commissioning tool, and the instructions include stored configuration data.
Meitl is directed to methods and system of commissioning and configuring building [“lighting devices 101, 121, 123, 125, 127, 129, 131, 133 each having a configuration profile stored locally on the memory”, analogous to HVAC components of Narain] devices using a commissioning tool (mobile device like item 109 of fig. 1A) ([003-005, 0020]). Meitl teaches that its mobile device is configured to retrieve objects [configuration information for each lighting device is stored in the configuration database which is stored locally in the mobile device 109] of pluralities of the devices of the building and configuring [editing the configuration information of one or more devices] one or more lighting devices of the building using the retrieved objects ([0019, 0033]).
Specifically, Meitl teaches a method for configuring of one or more building devices, comprising:
providing [transmitting of the configuration profile to the correct/identified lighting device] instructions [“configuration profile for each connected lighting device” stored in the database 135 of fig. 1B and fig. 3] for configuring the at least one selected component on the voice-enabled commissioning tool, wherein the instructions are based on the type [“the lighting device is identified…”wirelessly uploaded from the mobile device to the lighting device”] of the at least one selected component ([0026, 0033]);
the instructions [“the configuration database may be stored locally on the mobile device”] are stored on a memory device associated with the voice-enabled commissioning tool, and the instructions include stored configuration data ([0033]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Meitl and Narain because they both related to adjusting configuration settings of the building devices using a mobile phone/configuration tool and modify the system of Narain to locally store settings information and other configuration information on the memory of the mobile device as in Meitl. Doing so the default instructions for configuring (“configuration information”) of the old HVAC components can be readily uploaded/transmitted to the new replacing HVAC components using the mobile device when a current HVAC component fails or is retired (Meitl, [0005, 0030]).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narain in view of Howarter et al. [Howarter] (US 20100075655 A1).
	
	Regarding claim 22, Narain does not teach wherein the instructions comprise a predefined set of voice prompts, further comprising creating a personalize set of voice prompts and replacing the predefined set of voice prompts with the personalized set of voice prompts.
Howarter is directed to wirelessly controlling various functions of a vehicle 106 using a voice-enabled commissioning tool [cell phone 104/400] having a user interface  [user interface 600 shown in fig. 6 for Jane user or interface 700 for Fred user as shown in fig. 7] and a voice recognition capability (fig. 1, [0003]). Specifically, Howarter teaches a method comprising providing instructions [commands sent to the vehicle from the cell phone] for configuring part or function of the vehicle] on the voice-enabled commissioning tool, wherein the instructions comprise a predefined set of voice prompts [sections 604/704, e.g., “Section 604 may include any number of default commands”], further comprising creating a personalize set of voice prompts [“user may enter custom commands and associate these commands with specified speech” after default commands are utilized] and replacing the predefined set of voice prompts with the personalized set of voice prompts ([0059,3 0061], figs. 6- 7).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Howarter and Narain because they both related to utilizing a mobile phone to monitor and control other home appliances and modify the mobile device of Narain to use predefined set of voice prompts and creating a personalize set of voice prompts and replacing the predefined set of voice prompts with the personalized set of voice prompts as in Howarter. Doing so different users can provide different (default vs customized) voice commands to configure the operation of the HVAC components (See Jane’s voice commands in fig. 6 vs Fred’s voice commands in fig. 7).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narain in view of Seo et al. [Seo] (US 20200085673 A1).

Regarding claim 25, Narain further teaches/suggests the method of claim 13, further comprising fixedly [“temperature sensor 608 may be located at a different position within or around a building”. Please note that the locations of the buildings are over multiple air vents when the vents are provided underneath in a room/zone as typical practice to allow cooling from feet] securing multiple sensors in place over multiple air vent, respectively, wherein the measuring of one or more parameters is performed [“Controller 612 may receive temperature measurements from temperature sensor 608 and/or other types of measurements from various sensors located within building space 60”] automatically for each air vent 
 Narain further teaches the operation of the controller is controlled by the user’s commands provided from the user interface of the mobile device ([0106]). However, Narain is silent on specifying teaching providing verbal commands to the controller to begin measuring sensors data as claimed and shown with strikethrough emphasis.
Seo is directed to using a mobile phone 18 [analogous to Narain’s phone] to control operation of a therapeutic chair 4 with a controller 10 coupled with the pluralities of the sensors 8a-8c [analogous to sensors of the Narain used over the vents in the building space 602] (fig. 1, [0054]). Specifically, Seo teaches a method of fixedly securing [“sensors may be attached”] multiple sensors in place over the multiple target positions [analogous to Narian’s sensor’s positions] respectively, wherein the measuring of one or more parameters is performed automatically [“session may be started automatically”] for each target upon verbal conformation [“After attaching, touching, or otherwise interfacing with one or more biometric parameter measuring sensors a user may cause a therapeutic device to begin delivery of a therapy session…selecting an icon via user interface, providing a verbal command to start”] that each sensor has been fixedly secured over the target positions ([0066]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Seo and Narain because they both related to monitoring/analyzing various sensor data of a control system under control of a mobile device and have the system of Narain to provide a verbal conformation that sensor has been fixedly secured over the respective air vent to cause the controller 612/712 to start measuring sensor data from its sensors 608/708 as in Seo. Seo teaches an example technique for Narain about how (using voice command to start) the user of the mobile device can conveniently begin capturing of the fresh sensors data when the sensors 608 are just installed to allow monitoring and controlling conditions within a building space even when the thermostat is not installed yet as can be clear to PHOSITA (Narain, [0102]). Accordingly, the combination (not the reference individually) of Narain and Seo renders invention of this claim obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Contacts	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes applicant’s specification states “a user using a user interface at a first network node, such as the mobile device 102 depicted in Figs. 1A- 1C” (Spec, para. 0058).
        2 “number of operating modes and the operating parameter settings associated with each of the operating modes may be established…through an external web service and delivered to the HVAC controller via the second network 58”
        3 “mobile device 870 that may be used in programming an HVAC controller 872 of an HVAC system”
        4 Examiner notes applicant’s specification states “a commissioning application or
        25 tool is provided either on the mobile device 102”. Thus, mobile device of Narain falls within the scope of the claimed “voice-enabled commissioning tool” because it can be a smartphone or other computing devices known to have voice-enabled capacity. See para. 0064 of Narain.